Title: From Thomas Jefferson to William Henry Harrison, 14 July 1804
From: Jefferson, Thomas
To: Harrison, William Henry


               
                  
                     Dear Sir
                  
                  Washington July 14. 1804
               
               I recieved in due time your letter on the division of the Louisiana territory into districts, and since that I have been able to collect very satisfactory information on the same subject as well from persons from that country as from good maps. on the whole I find
                      than to adopt the existing divisions, which are five in number and will require 5. Commandants of different grade. I would therefore recommend that in the Proclamation which you will issue in due time for establishing the divisions, you use the following definitions.
               ‘All that portion of Louisiana lying North of the river Missouri, shall constitute one district by the name of the district of St. Charles.
               All that portion which heretofore constituted the district of St. Louis shall be one district by the name of the district of St. Louis.
               All that portion which heretofore constituted the district of St. Genevieve shall be one district by the name of the district of St. Genevieve.
               All that portion which heretofore constituted the district of Cape Girardeau shall be one district by the name of the district of Cape Girardeau.
               All that portion which heretofore constituted the district of New Madrid, and that lying Westward & Southward thereof to 33.° of latitude shall be one district by the name of the district of New Madrid.
               And all the residue of the said country shall be divided by lines running from due West from the Western termination of the present lines dividing the said districts, & each division thereof so formed shall be annexed to and make part of the district to which it is adjacent.’
               
                  
                     We learn that the Southern boundary 
                     of St. Louis is Platine creek:
                  
                  
                     
                     of Ste Genevieve Apple creek
                  
                  
                     
                     of Cape Girardeau the bend above N. Madrid
                  
                  
                     
                     of New Madrid it was les petites prairies
                  
               


               according to the latest information the districts contain inhabitants as follow
               
                  
                     
                     whites
                     
                     blacks
                  
                  
                     St. Charles
                     1219.
                     107
                     
                  
                  
                     St. Louis
                     2519.
                     560
                     
                  
                  
                     Ste. Genevieve
                     1978.
                     520.
                     
                  
                  
                  
                     Cape Girardeau
                      416.
                     }
                     312
                     
                  
                  
                     New Madrid
                     1173.
                     
                  
               

               I am very sorry to have found lately that mr Gibson’s commission was omitted to be made out & forwarded. there never existed a doubt one moment about renewing it. it was kept back merely that it’s three years might have the longer to run. on the last day of March (being to leave town the next day) I sent a memorandum to the office to have the commission filled up. it was by some means overlooked, and I never knew till a few days ago that it was so. I immediately signed one, giving the date formerly directed, and there is no doubt of his being considered de jure as well as de facto, the Secretary for the intermediate space.
               Accept my friendly salutations & assurances of great respect and esteem.
               
                  
                     Th: Jefferson
                  
               
            